          Case 2:18-cv-00215-NDF Document 1 Filed 12/17/18 Page 1 of 7


                                                                                   FILED
                                                                            U.S. DISTRICT COURT
David Evans,#5-1660                                                        DISTRICT OF WYOMING
Autumn Aspen #7-5695
HICKBY & EVANS,LLP                                                         tmUEC 17 PH U'kZ
1800 Carey Avenue, Suite 700
P.O. Box 467
                                                                          STEPHAHHARRIS.CLERK
Cheyenne, WY 82003-0467                                                          CHEYENNE
Ph: 307-634-1525
Fx: 307-638-7335
devans@hickevevans.com
aaspen@hickevevans.com
Attorneysfor Plaintiffs




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING




PLUMBERS AND PIPEFITTERS
UA LOCAL 192, PLUMBERS
AND PIPEFITTERS NATIONAL
PENSION FUND,INTERNATIONAL
TRAINING FUND,PIPE INDUSTRY
HEALTH AND WELFARE FUND
OF COLORADO,PIPE TRADES
PENSION OF MONTANA


                Plaintiffs,

V.                                                      Civil Action No. lf-CV-215-F

DON HAUGHT,INC., dba Valley
Plumbing and Heating

                Defendant.




                                       COMPLAINT




        COME NOW Plaintiffs, Plumbers and Pipefitters UA Local 192, Plumbers and Pipefitters

National Pension Fund, International Training Fund, Pipe Industry Health and Welfare Fund of

Colorado, and Pipe Trades Pension of Montana, by and through their attomeys, Hickey & Evans,
                                              1
         Case 2:18-cv-00215-NDF Document 1 Filed 12/17/18 Page 2 of 7



LLP, and for their Complaint against Defendant, Don Haught, Inc., dba Valley Plumbing and

Heating state and allege as follows:

                      I.     PARTIES,JURISDICTION AND VENUE

       1.      At all times material herein. Plaintiff, Plumbers and Pipefitters UA Local 192

("Plaintiff Union"), was and is a labor organization within the meaning of Section 301 of the

LMRA,29 U.S.C. § 185.

       2.      Plaintiff Union maintains its principal office in Cheyenne, Wyoming.

       3.      At all times material herein, the Plaintiffs, Plumbers and Pipefitters National

Pension Fund, Intemational Training Fund, Pipe Industry Health and Welfare Fund of Colorado,

and Pipe Trades Pension of Montana (collectively, "Plaintiff Trust Funds"), were and now are

employee benefit plans organized and existing imder the laws of the United States. At all times

mentioned herein, the Plaintiff Trust Funds were and now are express trusts created by a written

trust agreement (collectively, "Trust Agreements") subject to and pursuant to Section 302 of

LMRA,29 U.S.C. § 186, and a multi-employer benefit plan within the meaning of Sections 3 and

4 ofthe Employee Retirement Income Security Act("ERJSA"),29 U.S.C. §§ 1002 and 1003. The

Plaintiff Trust Funds are administered by their Boards of Trustees.

       4.      At all times material herein. Defendant, Don Haught, Inc., dba Valley Plumbing

and Heating("Defendant" or "Valley"), has been an employer within the meaning of Section 3(5)

and Section 515 of ERISA,29 U.S.C. § 1002(5), 1145 and has been an employer in an industry

affecting commerce within the meaning of Section 301 ofthe LMRA,29 U.S.C. § 185.

       5.      Federal jurisdiction exists because this action arises imder and is brought pursuant

to Sections 502 and 515 of ERISA,29 U.S.C. §§ 1132 and 1145, and Section 301 of the LMRA,

29 U.S.C. § 185.
         Case 2:18-cv-00215-NDF Document 1 Filed 12/17/18 Page 3 of 7



       6.         Venue is proper in this District pursuant to 29 U.S.C. § 185(a) and under ERISA,

Section 502(e)(2),29 U.S.C. 1132(e)(2)because contributions and dues are due and payable in the

City ofCheyenne, Wyoming.

            11.      FACTS COMMON TO PLAINTIFFS'CLAIMS FOR RELIEF

       7.         The preceding allegations are incorporated and re-alleged as iffully set forth herein.

       8.         Plaintiff Union and Valley were and are parties to a "Commercial Construction

Agreement", effective January 1, 2018 through December 31, 2018 and an "Industrial

Agreement", effective January 1,2018 through December 31,2018 (collectively,"Agreements").

       9.         At all times material herein. Defendant has been bound to the Agreements, with the

Plaintiff Union, a labor organization within the meaning of LMRA Section 301,29 U.S.C. § 185.

       10.        Article XVI of the Agreements provides that if an employee does not receive a

correct paycheck on the scheduled payday, the employee shall be compensated eight hours of

straight time every day until the correct paycheck is received.

       11.        The above-mentioned Agreements and Trust Agreements provide for prompt

payment of dues and other amounts owed to Plaintiff Union and of contributions to the Plaintiff

Trust Funds. The Trust Agreements provide for liquidated damages, not as a penalty but as a

reasonable attempt to provide for payments to cover the damages incurred by the Plaintiff Trust

Funds in the event of a breach by the employer where it would have been impracticable or

extremely difficult to ascertain the losses to the PlaintiffTrust Funds. Said Trust Agreements also

provide for the payment of interest on all delinquent contributions, attomeys' fees, and other

collection costs.


       12.        Plaintiff Union was and is the duly certified exclusive bargaining representative for

certain employees of Defendant on the following projects: (1) University of Wyoming
         Case 2:18-cv-00215-NDF Document 1 Filed 12/17/18 Page 4 of 7



Engineering, Education and Research Building in Laramie, Wyoming;(2)South Dakota Regional

Healthcare Center Campus in Winner, South Dakota; and (3) Rapid City Orthopedic Medical

Center in Rapid City, South Dakota. As such. Defendant is a labor organization representing

employees in an industry affecting commerce, within the provisions of Section 301 ofthe LMRA,

29 U.S.C. §185.

       13.    Defendant, is a corporation organized and existing under the laws of the State of

Wyoming, and has its principal office and place of business located in Torrington, Wyoming,

within the territorial jurisdiction of this court. Defendant engages in construction work in

Wyoming, South Dakota, and Montana. Defendant is an employer in an industry affecting

commerce, within the provisions of Section 301 ofthe LMRA,29 U.S.C. § 185.



                            III.    FIRST CLAIM FOR RELIEF
                                     (Breach of Contract)

       14.    The preceding allegations are incorporated and re-alleged as iffully set forth herein.

       15.    Contributions and dues to the PlaintiffUnion and PlaintiffTrust Funds were among

the material terms ofthe Agreements and Trust Fund Agreements.

       16.    As a result of the members' employment with Valley, the Plaintiffs were entitled

to said contributions and dues from Valley.

       17.    Said contributions and dues to the Plaintiffs from Defendant have not been

submitted as required by said Agreements for the months of March, April, and May 2018.

        18.   Demand has been made of Defendant for payment of the amounts determined to

be due and owing for said period, and Defendant has failed, neglected or refused to pay such

amounts and they are now due, owing and unpaid to Plaintiffs from Defendant.
         Case 2:18-cv-00215-NDF Document 1 Filed 12/17/18 Page 5 of 7




        19.    Plaintiffs have reviewed information from the Defendant's books and records and

has concluded that Defendant owes the Plaintiffs for contributions and dues in the total amount of

$328,725.50, plus penalties in the amount of $831,616.82 pursuant to Article XVI of the

Agreements, plus accrual, and subject to modification. This amount is further outlined below:

              Plumbers and Pipefitters National Pension Fund        $59,759.58
              International Training Fund                           $2,409.11
              Pipe Industry Health and Welfare Fxmd ofColorado      $159,000.60
              Pipe Trades Pension of Montana                        $31,062.14
              Local Training Funds                                  $20,766.55
              Working Dues                                          $19,954.15
              Market Recovery                                       $6,674.97
              Vacation Wages                                        $29,098.40
              Article XVI^                                          $831,616.82

Plaintiff Trust Funds are intended third-party beneficiaries ofthe Agreements.

        20.    Plaintiffs have complied with all conditions on their part to be performed under the

terms ofthe applicable Agreements.

        21.    Plaintiffs are entitled to reasonable attorneys' fees, liquidated damages, interest,

and other reasonable expenses incurred in connection with this matter due to the failure and refusal

of Defendant to pay all fringe benefit contributions due and owing pursuant to the terms of the

applicable Agreements,Trust Agreements,and ERISA Section 502(g)(2),29 U.S.C.§ 1132(g)(2).



                             IV.    SECOND CLAIM FOR RELIEF
                             (Actual Damages for Breach of Contract)

        22.    The preceding allegations are incorporated and re-alleged as iffiilly set forth herein.


'This amount is calculated by taking the base times 8 hours per day that wages are unpaid.

 Calculated as of July 9,2018 for the project in Rapid City, South Dakota and as of August 8,

2018 for the projects in Winner, South Dakota and Laramie, Wyoming.
         Case 2:18-cv-00215-NDF Document 1 Filed 12/17/18 Page 6 of 7



       23.    Defendant has failed, neglected, and refused to make the appropriate contributions

as required by the Agreements and Trust Agreements, and have caused Plaintiffs actual damages

in the amount of$328,725.50, plus penalties in the amount of$831,616.82 pursuant to Article XVI

of the Agreements, plus accrual, and subject to modification, plus interest liquidated damages,

attorney fees', collection costs, plus any and all other amounts due under ERISA.

       24.    WHEREFORE,Plaintiffs pray judgment against Defendant as follows;

               1.     For actual damages of $328,725.50, plus penalties in the amount of

                      $831,616.82 pursuant to Article XVI of the Agreements, plus accrual,

                      according to proof and subject to modification;

              2.      Forprejudgment interest and postjudgment interest at the highest legal rate;

              3.      For liquidated damages, attorneys' fees, court costs, and other reasonable

                      expenses incurred in connection with this action; and

              4.      For such other and further relief as required by ERISA and as this Court

                      deems just and proper.

       Respectfully submitted this / ?day of K                    2018.


                                                    PLUMBERS        AND       PIPEFITTERS     UA
                                                    LOCAL        192,     PLUMBERS          AND
                                                    PIPEFITTERS         NATIONAL       PENSION
                                                    FUND, INTERNATIONAL TRAINING
                                                    FUND, PIPE INDUSTRY HEALTH AND
                                                    WELFARE FUND OF COLORADO, PIPE
                                                    TRADEa-PENSION OF MONTANA



                                                    BY:
                                                    David Evans,#5-1660
                                                    Autumn Aspen #7-5695
                                                    Hickey & Evans, LLP
                                                    1800 Carey Avenue, Suite 700
Case 2:18-cv-00215-NDF Document 1 Filed 12/17/18 Page 7 of 7



                                 P.O. Box 467
                                 Cheyenne, WY 82003
                                 Ph:(307)634-1525
                                 Fax:(307)638-7335
                                 devans@hickevevans.com
                                 aaspen@hickevevans.com
